DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 2-6 and 16-19, in the reply filed on 8/20/2021 is acknowledged.
The requirement is therefore made FINAL.
The examined claims are Claims 1-7, 13, and 15-20.


Information Disclosure Statement
An applicant’s duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data.  It ignores the real world conditions under which examiners work.”  Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 U.S.P.Q. 260, 272 (S.D. Fl. 1972).  It is unreasonable for Examiner to review all of the cited references thoroughly.  By signing the accompanying 1449 forms, Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.
Examiner notes that Therasense, Inc. v. Becton, Dickinson and Co., 649 F.3d 1276 (Ct. App. 2011) (en banc) has significantly restricted the infringement defense of inequitable conduct.  A defendant must show that the patent in question would not have been issued but for undisclosed information, and that the patentee had the intent to deceive.  Examiner suggests that future Information Disclosure Statements cite only the most relevant/inclusive references or portions thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-7, 13, and 15-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by De Groot (US 2007/0046953 A1).

Regarding Independent Claim 1, De Groot discloses a system for classifying interference signals (Figs 1, 3, 4), comprising:
an interferometer ([0181]) comprising a light source (providing illumination light 102 in Fig. 3, [0186], or a source module 205, FIG. 4, [0194) and a detector (120, Fig. 3, or 240, Fig. 4), the interferometer configured to provide a plurality of interference signals each corresponding to a respective one of a plurality of positions on a surface of a semiconductor chip ([0167], Fig. 1, Under measure), wherein a spectrum of the light source is greater than a spectrum of white light (broadband illumination, [0012], [0021], [0181], the term "light" is intended to include electromagnetic radiation in any of ultraviolet, visible, near-infrared, and infrared spectral regions, [0128]; light source in the interferometer may be any of: an incandescent source, such as a halogen bulb or metal halide lamp, with or without spectral bandpass filters; a broadband laser diode; a light-emitting diode; a combination of several light sources of the same or different types; an arc lamp; any source in the visible spectral region; any source in the IR spectral region, particularly for viewing rough surfaces & applying phase profiling; and any source in the UV spectral region, particularly for enhanced lateral resolution, [0318]); and
at least one processor (computer) configured to classify the interference signals into a plurality of categories using a model, wherein each of the categories corresponds 
Regarding Claim 2, De Groot discloses the system of claim 1, wherein the spectrum of the light source comprises at least one of ultraviolet (UV) light or infrared (IR) light (light source in the interferometer may be any of: an incandescent source, such as a halogen bulb or metal halide lamp, with or without spectral bandpass filters; a broadband laser diode; a light-emitting diode; a combination of several light sources of the same or different types; an arc lamp; any source in the visible spectral region; any source in the IR spectral region, particularly for viewing rough surfaces & applying phase profiling; and any source in the UV spectral region, particularly for enhanced lateral resolution, [0318]).
Regarding Claim 3, De Groot discloses the system of claim 1, wherein a range of wavelengths of the spectrum of the light source is greater than a range between about 400 nm and about 900 nm (light source in the interferometer may be any of: an incandescent source, such as a halogen bulb or metal halide lamp, with or without spectral bandpass filters; a broadband laser diode; a light-emitting diode; a combination of several light sources of the same or different types; an arc lamp; any source in the visible spectral region; any source in the IR spectral region, particularly for viewing 
Regarding Claim 4, De Groot discloses the system of claim 3, wherein the range of wavelengths of the spectrum of the light source is between about 190 nm and about 1,100 nm (light source in the interferometer may be any of: an incandescent source, such as a halogen bulb or metal halide lamp, with or without spectral bandpass filters; a broadband laser diode; a light-emitting diode; a combination of several light sources of the same or different types; an arc lamp; any source in the visible spectral region; any source in the IR spectral region, particularly for viewing rough surfaces & applying phase profiling; and any source in the UV spectral region, particularly for enhanced lateral resolution, [0318]).
Regarding Claim 5, De Groot discloses the system of claim 1, wherein the light source comprises a Xenon (Xe) lamp (light source in the interferometer may be any of: an incandescent source, such as a halogen bulb or metal halide lamp, with or without spectral bandpass filters; a broadband laser diode; a light-emitting diode; a combination of several light sources of the same or different types; an arc lamp; any source in the visible spectral region; any source in the IR spectral region, particularly for viewing rough surfaces & applying phase profiling; and any source in the UV spectral region, particularly for enhanced lateral resolution, [0318], note that a Xe lamp in one of the most commonly used arc lamps and the arc lamp that produces high intensity broadband light, so it is implicitly disclosed).


Claim 6, De Groot discloses the system of claim 5, wherein the detector comprises a white light charge coupled device (CCD) or a white light charge complementary metal oxide semiconductor (CMOS) image sensor (can be any type of detector for measuring an optical interference pattern with spatial resolution, such as a multi-element CCD or CMOS detector, [0320]).
Regarding Claim 7, De Groot discloses the system of claim 1, wherein each of the interference signals comprises an interference fringe having a width not greater than about 2 μm (see Figs 8-13, fringe envelope has a width not greater than about 2 μm; note that the illumination band is implicitly related to the fringe width and interferometer resolution; the interferometer uses broadband illumination for enhanced lateral resolution [0318]; broadband illumination, [0012], [0021], [0181], the term "light" is intended to include electromagnetic radiation in any of ultraviolet, visible, near-infrared, and infrared spectral regions, [0128]; light source in the interferometer may be any of: an incandescent source, such as a halogen bulb or metal halide lamp, with or without spectral bandpass filters; a broadband laser diode; a light-emitting diode; a combination of several light sources of the same or different types; an arc lamp; any source in the visible spectral region; any source in the IR spectral region, particularly for viewing rough surfaces & applying phase profiling; and any source in the UV spectral region, particularly for enhanced lateral resolution, [0318]).

Regarding Independent Claim 13, De Groot discloses a system for classifying interference signals (Figs 1, 3, 4), comprising:

at least one processor (computer) configured to classify the interference signals into a plurality of categories using a model, wherein each of the categories corresponds to a region having a same material on the surface of the semiconductor chip (the computer generates a library of theoretical predictions for frequency-domain spectra for a variety of surface parameters and a model for the interferometer. These spectra may 
Regarding Claim 15, De Groot discloses the system of claim 13, wherein a spectrum of the light source is greater than a spectrum of white light (light source in the interferometer may be any of: an incandescent source, such as a halogen bulb or metal halide lamp, with or without spectral bandpass filters; a broadband laser diode; a light-emitting diode; a combination of several light sources of the same or different types; an arc lamp; any source in the visible spectral region; any source in the IR spectral region, particularly for viewing rough surfaces & applying phase profiling; and any source in the UV spectral region, particularly for enhanced lateral resolution, [0318]).
Regarding Claim 16, De Groot discloses the system of claim 13, wherein the spectrum of the light source comprises at least one of ultraviolet (UV) light or infrared (IR) light (light source in the interferometer may be any of: an incandescent source, such as a halogen bulb or metal halide lamp, with or without spectral bandpass filters; a broadband laser diode; a light-emitting diode; a combination of several light sources of the same or different types; an arc lamp; any source in the visible spectral region; any source in the IR spectral region, particularly for viewing rough surfaces & applying phase profiling; and any source in the UV spectral region, particularly for enhanced lateral resolution, [0318]).
Regarding Claim 17, De Groot discloses the system of claim 15, wherein a range of wavelengths of the spectrum of the light source is greater than a range between about 400 nm and about 900 nm (light source in the interferometer may be any of: an 
Regarding Claim 18, De Groot discloses the system of claim 13, wherein the light source comprises a Xenon (Xe) lamp (light source in the interferometer may be any of: an incandescent source, such as a halogen bulb or metal halide lamp, with or without spectral bandpass filters; a broadband laser diode; a light-emitting diode; a combination of several light sources of the same or different types; an arc lamp; any source in the visible spectral region; any source in the IR spectral region, particularly for viewing rough surfaces & applying phase profiling; and any source in the UV spectral region, particularly for enhanced lateral resolution, [0318], note that a Xe lamp in one of the most commonly used arc lamps and the arc lamp that produces high intensity broadband light, so it is implicitly disclosed).
Regarding Claim 19, De Groot discloses the system of claim 18, wherein the detector comprises a white light charge coupled device (CCD) or a white light charge complementary metal oxide semiconductor (CMOS) image sensor (can be any type of detector for measuring an optical interference pattern with spatial resolution, such as a multi-element CCD or CMOS detector, [0320]).

Independent Claim 20, De Groot discloses a system for classifying spectrum signals (Figs 1, 3, 4), comprising:
an interferometer ([0181]) comprising a light source (providing illumination light 102 in Fig. 3, [0186], or a source module 205, FIG. 4, [0194) and a detector (120, Fig. 3, or 240, Fig. 4), the interferometer configured to provide a plurality of interference signals each corresponding to a respective one of a plurality of positions on a surface of a semiconductor chip ([0167], Fig. 1, Under measure), wherein a spectrum of the light source is greater than a spectrum of white light (broadband illumination, [0012], [0021], [0181], the term "light" is intended to include electromagnetic radiation in any of ultraviolet, visible, near-infrared, and infrared spectral regions, [0128]; light source in the interferometer may be any of: an incandescent source, such as a halogen bulb or metal halide lamp, with or without spectral bandpass filters; a broadband laser diode; a light-emitting diode; a combination of several light sources of the same or different types; an arc lamp; any source in the visible spectral region; any source in the IR spectral region, particularly for viewing rough surfaces & applying phase profiling; and any source in the UV spectral region, particularly for enhanced lateral resolution, [0318]); and
at least one processor (computer) configured to: 
transform the plurality of interference signals into a plurality of spectrum signals each corresponding to the respective one of the positions on the surface of the semiconductor chip (the computer performs a transform (e.g., a Fourier Transform) to generate a frequency domain spectrum of the signal, [0167], Fig. 1, Under measure); and
.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-7, 13, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 20 of copending Application No. 16/910,691 in view of De Groot (US 2007/0046953 A1). 



Regarding Independent Claim 1, Claim 12 of ‘691 discloses a system for classifying interference signals, comprising:
an interferometer (line 3) comprising a light source and a detector (implicit in an interferometer), the interferometer configured to provide a plurality of interference signals each corresponding to a respective one of a plurality of positions on a surface of a semiconductor chip (lines 3-4); and
at least one processor (line 7) configured to classify the interference signals into a plurality of categories using a model, wherein each of the categories corresponds to a region having a same material on the surface of the semiconductor chip (lines 11-13).
The claims of ‘691are silent regarding wherein a spectrum of the light source is greater than a spectrum of white light.
De Groot discloses a system for classifying interference signals (Figs 1, 3, 4), comprising:an interferometer ([0181]) comprising a light source (providing illumination light 102 in Fig. 3, [0186], or a source module 205, FIG. 4, [0194) and a detector (120, Fig. 3, or 240, Fig. 4), the interferometer configured to provide a plurality of interference signals each corresponding to a respective one of a plurality of positions on a surface of a semiconductor chip ([0167], Fig. 1, Under measure), wherein a spectrum of the light source is greater than a spectrum of white light (broadband illumination, [0012], [0021], [0181], the term "light" is intended to include electromagnetic radiation in any of ultraviolet, visible, near-infrared, and infrared spectral regions, [0128]; light source in the interferometer may be any of: an incandescent source, such as a halogen bulb or metal 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the spectrum of the light source be greater than a spectrum of white light for the purpose of enhanced lateral resolution.
Regarding Claim 2, the combination of Claim 12 of ‘691 and De Groot discloses the system of claim 1, wherein the spectrum of the light source comprises at least one of ultraviolet (UV) light or infrared (IR) light (as applied to Claim 1, De Groot, light source in the interferometer may be any of: an incandescent source, such as a halogen bulb or metal halide lamp, with or without spectral bandpass filters; a broadband laser diode; a light-emitting diode; a combination of several light sources of the same or different types; an arc lamp; any source in the visible spectral region; any source in the IR spectral region, particularly for viewing rough surfaces & applying phase profiling; and any source in the UV spectral region, particularly for enhanced lateral resolution, [0318]).
Regarding Claim 3, the combination of Claim 12 of ‘691 and De Groot discloses the system of claim 1, wherein a range of wavelengths of the spectrum of the light source is greater than a range between about 400 nm and about 900 nm (as applied to Claim 1, De Groot, light source in the interferometer may be any of: an incandescent source, such as a halogen bulb or metal halide lamp, with or without spectral bandpass 
Regarding Claim 4, the combination of Claim 12 of ‘691 and De Groot discloses the system of claim 3, wherein the range of wavelengths of the spectrum of the light source is between about 190 nm and about 1,100 nm (as applied to Claim 1, De Groot, light source in the interferometer may be any of: an incandescent source, such as a halogen bulb or metal halide lamp, with or without spectral bandpass filters; a broadband laser diode; a light-emitting diode; a combination of several light sources of the same or different types; an arc lamp; any source in the visible spectral region; any source in the IR spectral region, particularly for viewing rough surfaces & applying phase profiling; and any source in the UV spectral region, particularly for enhanced lateral resolution, [0318]).
Regarding Claim 5, the combination of Claim 12 of ‘691 and De Groot discloses the system of claim 1, wherein the light source comprises a Xenon (Xe) lamp (as applied to Claim 1, De Groot, light source in the interferometer may be any of: an incandescent source, such as a halogen bulb or metal halide lamp, with or without spectral bandpass filters; a broadband laser diode; a light-emitting diode; a combination of several light sources of the same or different types; an arc lamp; any source in the visible spectral region; any source in the IR spectral region, particularly for viewing rough surfaces & applying phase profiling; and any source in the UV spectral region, 
Regarding Claim 6, the combination of Claim 12 of ‘691 and De Groot discloses the system of claim 5; however, it is silent regarding, wherein the detector comprises a white light charge coupled device (CCD) or a white light charge complementary metal oxide semiconductor (CMOS) image sensor.
De Groot specifies that the detector can be any type of detector for measuring an optical interference pattern with spatial resolution, such as a multi-element CCD or CMOS detector ([0320]).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the detector comprise a white light charge coupled device (CCD) or a white light charge complementary metal oxide semiconductor (CMOS) image sensor as those would be appropriate and common detectors configured to measure the interferometric signal.
Regarding Claim 7, the combination of Claim 12 of ‘691 and De Groot discloses the system of claim 1; however, it is silent regarding, wherein each of the interference signals comprises an interference fringe having a width not greater than about 2 μm.
De Groot discloses that each of the interference signals comprises an interference fringe having a width not greater than about 2 μm (see Figs 8-13, fringe envelope has a width not greater than about 2 μm; note that the illumination band is implicitly related to the fringe width and interferometer resolution; the interferometer uses broadband illumination for enhanced lateral resolution [0318]; broadband 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have each of the interference signals comprises an interference fringe having a width not greater than about 2 μm for the purpose of enhanced lateral resolution.

Regarding Independent Claim 13, Claim 12 of ‘691 discloses a system for classifying interference signals, comprising:
an interferometer (line 3) comprising a light source and a detector (implicit in an interferometer), the interferometer configured to provide a plurality of interference signals each corresponding to a respective one of a plurality of positions on a surface of a semiconductor chip (lines 3-4); and
at least one processor (line 7) configured to classify the interference signals into a plurality of categories using a model, wherein each of the categories corresponds to a region having a same material on the surface of the semiconductor chip (lines 11-13).

De Groot discloses a system for classifying interference signals (Figs 1, 3, 4), comprising:an interferometer ([0181]) comprising a light source (providing illumination light 102 in Fig. 3, [0186], or a source module 205, FIG. 4, [0194) and a detector (120, Fig. 3, or 240, Fig. 4), the interferometer configured to provide a plurality of interference signals each corresponding to a respective one of a plurality of positions on a surface of a semiconductor chip ([0167], Fig. 1, Under measure), wherein each of the interference signals comprises an interference fringe having a width not greater than about 2 μm (see Figs 8-13, fringe envelope has a width not greater than about 2 μm; note that the illumination band is implicitly related to the fringe width and interferometer resolution; the interferometer uses broadband illumination for enhanced lateral resolution [0318]; broadband illumination, [0012], [0021], [0181], the term "light" is intended to include electromagnetic radiation in any of ultraviolet, visible, near-infrared, and infrared spectral regions, [0128]; light source in the interferometer may be any of: an incandescent source, such as a halogen bulb or metal halide lamp, with or without spectral bandpass filters; a broadband laser diode; a light-emitting diode; a combination of several light sources of the same or different types; an arc lamp; any source in the visible spectral region; any source in the IR spectral region, particularly for viewing rough surfaces & applying phase profiling; and any source in the UV spectral region, particularly for enhanced lateral resolution, [0318]).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have each of the interference signals 
Regarding Claim 15, the combination of Claim 12 of ‘691 and De Groot discloses the system of claim 13, wherein a spectrum of the light source is greater than a spectrum of white light (as applied to Claim 13, De Groot, light source in the interferometer may be any of: an incandescent source, such as a halogen bulb or metal halide lamp, with or without spectral bandpass filters; a broadband laser diode; a light-emitting diode; a combination of several light sources of the same or different types; an arc lamp; any source in the visible spectral region; any source in the IR spectral region, particularly for viewing rough surfaces & applying phase profiling; and any source in the UV spectral region, particularly for enhanced lateral resolution, [0318]).
Regarding Claim 16, the combination of Claim 12 of ‘691 and De Groot discloses the system of claim 13, wherein the spectrum of the light source comprises at least one of ultraviolet (UV) light or infrared (IR) light (as applied to Claim 13, De Groot, light source in the interferometer may be any of: an incandescent source, such as a halogen bulb or metal halide lamp, with or without spectral bandpass filters; a broadband laser diode; a light-emitting diode; a combination of several light sources of the same or different types; an arc lamp; any source in the visible spectral region; any source in the IR spectral region, particularly for viewing rough surfaces & applying phase profiling; and any source in the UV spectral region, particularly for enhanced lateral resolution, [0318]).
Regarding Claim 17, the combination of Claim 12 of ‘691 and De Groot discloses the system of claim 15, wherein a range of wavelengths of the spectrum of the light 
Regarding Claim 18, the combination of Claim 12 of ‘691 and De Groot discloses the system of claim 13, wherein the light source comprises a Xenon (Xe) lamp (as applied to Claim 13, De Groot, light source in the interferometer may be any of: an incandescent source, such as a halogen bulb or metal halide lamp, with or without spectral bandpass filters; a broadband laser diode; a light-emitting diode; a combination of several light sources of the same or different types; an arc lamp; any source in the visible spectral region; any source in the IR spectral region, particularly for viewing rough surfaces & applying phase profiling; and any source in the UV spectral region, particularly for enhanced lateral resolution, [0318], note that a Xe lamp in one of the most commonly used arc lamps and the arc lamp that produces high intensity broadband light, so it is implicitly disclosed).
Regarding Claim 19, the combination of Claim 12 of ‘691 and De Groot discloses the system of claim 18; however, it is silent regarding, wherein the detector comprises a white light charge coupled device (CCD) or a white light charge complementary metal oxide semiconductor (CMOS) image sensor.

Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the detector comprise a white light charge coupled device (CCD) or a white light charge complementary metal oxide semiconductor (CMOS) image sensor as those would be appropriate and common detectors configured to measure the interferometric signal.

Regarding Independent Claim 20, Claim 12 of ‘691 discloses a system for classifying spectrum signals, comprising:
an interferometer (line 3) comprising a light source and a detector (implicit in an interferometer), the interferometer configured to provide a plurality of interference signals each corresponding to a respective one of a plurality of positions on a surface of a semiconductor chip (lines 3-4); and
at least one processor (line 7) configured to:
transform the plurality of interference signals into a plurality of spectrum signals each corresponding to the respective one of the positions on the surface of the semiconductor chip (lines 8-10); and
classify the spectrum signals into a plurality of categories using a model, wherein each of the categories corresponds to a region having a same material on the surface of the semiconductor chip (lines 11-13).

De Groot discloses a system for classifying interference signals (Figs 1, 3, 4), comprising:an interferometer ([0181]) comprising a light source (providing illumination light 102 in Fig. 3, [0186], or a source module 205, FIG. 4, [0194) and a detector (120, Fig. 3, or 240, Fig. 4), the interferometer configured to provide a plurality of interference signals each corresponding to a respective one of a plurality of positions on a surface of a semiconductor chip ([0167], Fig. 1, Under measure), wherein a spectrum of the light source is greater than a spectrum of white light (broadband illumination, [0012], [0021], [0181], the term "light" is intended to include electromagnetic radiation in any of ultraviolet, visible, near-infrared, and infrared spectral regions, [0128]; light source in the interferometer may be any of: an incandescent source, such as a halogen bulb or metal halide lamp, with or without spectral bandpass filters; a broadband laser diode; a light-emitting diode; a combination of several light sources of the same or different types; an arc lamp; any source in the visible spectral region; any source in the IR spectral region, particularly for viewing rough surfaces & applying phase profiling; and any source in the UV spectral region, particularly for enhanced lateral resolution, [0318]).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the spectrum of the light source be greater than a spectrum of white light for the purpose of enhanced lateral resolution.


Claims 1 and 20 of copending Application No. 16/910,691 are directed to a method of using the device of Claim 12 and a non-transitory computer-readable storage device that performs the method and include all the limitations of Claim 12 of copending Application No. 16/910,691. Consequently, they apply as Claim 12 above.

Claims 1-7, 13, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 20 of copending Application No. 16/910,667 in view of De Groot (US 2007/0046953 A1). 

This is a provisional nonstatutory double patenting rejection.

Regarding Independent Claim 1, Claim 11 of ‘667 discloses a system for classifying interference signals, comprising:
an interferometer (line 2) comprising a light source and a detector (implicit in an interferometer), the interferometer configured to provide a plurality of interference signals each corresponding to a respective one of a plurality of positions on a surface of a semiconductor chip (lines 2-4); and
at least one processor (line 9) configured to classify the interference signals into a plurality of categories using a model, wherein each of the categories corresponds to a region having a same material on the surface of the semiconductor chip (lines 10-12).
The claims of ‘667 are silent regarding wherein a spectrum of the light source is greater than a spectrum of white light.

Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the spectrum of the light source be greater than a spectrum of white light for the purpose of enhanced lateral resolution.
Regarding Claim 2, the combination of Claim 11 of ‘667 and De Groot discloses the system of claim 1, wherein the spectrum of the light source comprises at least one of ultraviolet (UV) light or infrared (IR) light (as applied to Claim 1, De Groot, light source in the interferometer may be any of: an incandescent source, such as a halogen bulb or metal halide lamp, with or without spectral bandpass filters; a broadband laser diode; a 
Regarding Claim 3, the combination of Claim 11 of ‘667 and De Groot discloses the system of claim 1, wherein a range of wavelengths of the spectrum of the light source is greater than a range between about 400 nm and about 900 nm (as applied to Claim 1, De Groot, light source in the interferometer may be any of: an incandescent source, such as a halogen bulb or metal halide lamp, with or without spectral bandpass filters; a broadband laser diode; a light-emitting diode; a combination of several light sources of the same or different types; an arc lamp; any source in the visible spectral region; any source in the IR spectral region, particularly for viewing rough surfaces & applying phase profiling; and any source in the UV spectral region, particularly for enhanced lateral resolution, [0318]).
Regarding Claim 4, the combination of Claim 11 of ‘667 and De Groot discloses the system of claim 3, wherein the range of wavelengths of the spectrum of the light source is between about 190 nm and about 1,100 nm (as applied to Claim 1, De Groot, light source in the interferometer may be any of: an incandescent source, such as a halogen bulb or metal halide lamp, with or without spectral bandpass filters; a broadband laser diode; a light-emitting diode; a combination of several light sources of the same or different types; an arc lamp; any source in the visible spectral region; any source in the IR spectral region, particularly for viewing rough surfaces & applying 
Regarding Claim 5, the combination of Claim 11 of ‘667 and De Groot discloses the system of claim 1, wherein the light source comprises a Xenon (Xe) lamp (as applied to Claim 1, De Groot, light source in the interferometer may be any of: an incandescent source, such as a halogen bulb or metal halide lamp, with or without spectral bandpass filters; a broadband laser diode; a light-emitting diode; a combination of several light sources of the same or different types; an arc lamp; any source in the visible spectral region; any source in the IR spectral region, particularly for viewing rough surfaces & applying phase profiling; and any source in the UV spectral region, particularly for enhanced lateral resolution, [0318], note that a Xe lamp in one of the most commonly used arc lamps and the arc lamp that produces high intensity broadband light, so it is implicitly disclosed).
Regarding Claim 6, the combination of Claim 11 of ‘667 and De Groot discloses the system of claim 5; however, it is silent regarding, wherein the detector comprises a white light charge coupled device (CCD) or a white light charge complementary metal oxide semiconductor (CMOS) image sensor.
De Groot specifies that the detector can be any type of detector for measuring an optical interference pattern with spatial resolution, such as a multi-element CCD or CMOS detector ([0320]).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the detector comprise a white light charge coupled device (CCD) or a white light charge complementary metal oxide 
Regarding Claim 7, the combination of Claim 11 of ‘667 and De Groot discloses the system of claim 1; however, it is silent regarding, wherein each of the interference signals comprises an interference fringe having a width not greater than about 2 μm.
De Groot discloses that each of the interference signals comprises an interference fringe having a width not greater than about 2 μm (see Figs 8-13, fringe envelope has a width not greater than about 2 μm; note that the illumination band is implicitly related to the fringe width and interferometer resolution; the interferometer uses broadband illumination for enhanced lateral resolution [0318]; broadband illumination, [0012], [0021], [0181], the term "light" is intended to include electromagnetic radiation in any of ultraviolet, visible, near-infrared, and infrared spectral regions, [0128]; light source in the interferometer may be any of: an incandescent source, such as a halogen bulb or metal halide lamp, with or without spectral bandpass filters; a broadband laser diode; a light-emitting diode; a combination of several light sources of the same or different types; an arc lamp; any source in the visible spectral region; any source in the IR spectral region, particularly for viewing rough surfaces & applying phase profiling; and any source in the UV spectral region, particularly for enhanced lateral resolution, [0318]).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have each of the interference signals comprises an interference fringe having a width not greater than about 2 μm for the purpose of enhanced lateral resolution.

Regarding Independent Claim 13, Claim 11 of ‘667 discloses a system for classifying interference signals, comprising:
an interferometer (line 2) comprising a light source and a detector (implicit in an interferometer), the interferometer configured to provide a plurality of interference signals each corresponding to a respective one of a plurality of positions on a surface of a semiconductor chip (lines 2-4); and
at least one processor (line 9) configured to classify the interference signals into a plurality of categories using a model, wherein each of the categories corresponds to a region having a same material on the surface of the semiconductor chip (lines 10-12).
The claims of ‘667 are silent regarding wherein each of the interference signals comprises an interference fringe having a width not greater than about 2 μm.
De Groot discloses a system for classifying interference signals (Figs 1, 3, 4), comprising:an interferometer ([0181]) comprising a light source (providing illumination light 102 in Fig. 3, [0186], or a source module 205, FIG. 4, [0194) and a detector (120, Fig. 3, or 240, Fig. 4), the interferometer configured to provide a plurality of interference signals each corresponding to a respective one of a plurality of positions on a surface of a semiconductor chip ([0167], Fig. 1, Under measure), wherein each of the interference signals comprises an interference fringe having a width not greater than about 2 μm (see Figs 8-13, fringe envelope has a width not greater than about 2 μm; note that the illumination band is implicitly related to the fringe width and interferometer resolution; the interferometer uses broadband illumination for enhanced lateral resolution [0318]; broadband illumination, [0012], [0021], [0181], the term "light" is intended to include 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have each of the interference signals comprises an interference fringe having a width not greater than about 2 μm for the purpose of enhanced lateral resolution.
Regarding Claim 15, the combination of Claim 11 of ‘667 and De Groot discloses the system of claim 13, wherein a spectrum of the light source is greater than a spectrum of white light (as applied to Claim 13, De Groot, light source in the interferometer may be any of: an incandescent source, such as a halogen bulb or metal halide lamp, with or without spectral bandpass filters; a broadband laser diode; a light-emitting diode; a combination of several light sources of the same or different types; an arc lamp; any source in the visible spectral region; any source in the IR spectral region, particularly for viewing rough surfaces & applying phase profiling; and any source in the UV spectral region, particularly for enhanced lateral resolution, [0318]).
Regarding Claim 16, the combination of Claim 11 of ‘667 and De Groot discloses the system of claim 13, wherein the spectrum of the light source comprises at least one 
Regarding Claim 17, the combination of Claim 11 of ‘667 and De Groot discloses the system of claim 15, wherein a range of wavelengths of the spectrum of the light source is greater than a range between about 400 nm and about 900 nm (as applied to Claim 13, De Groot, light source in the interferometer may be any of: an incandescent source, such as a halogen bulb or metal halide lamp, with or without spectral bandpass filters; a broadband laser diode; a light-emitting diode; a combination of several light sources of the same or different types; an arc lamp; any source in the visible spectral region; any source in the IR spectral region, particularly for viewing rough surfaces & applying phase profiling; and any source in the UV spectral region, particularly for enhanced lateral resolution, [0318]).
Regarding Claim 18, the combination of Claim 11 of ‘667 and De Groot discloses the system of claim 13, wherein the light source comprises a Xenon (Xe) lamp (as applied to Claim 13, De Groot, light source in the interferometer may be any of: an incandescent source, such as a halogen bulb or metal halide lamp, with or without spectral bandpass filters; a broadband laser diode; a light-emitting diode; a combination 
Regarding Claim 19, the combination of Claim 11 of ‘667 and De Groot discloses the system of claim 18; however, it is silent regarding, wherein the detector comprises a white light charge coupled device (CCD) or a white light charge complementary metal oxide semiconductor (CMOS) image sensor.
De Groot specifies that the detector can be any type of detector for measuring an optical interference pattern with spatial resolution, such as a multi-element CCD or CMOS detector ([0320]).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the detector comprise a white light charge coupled device (CCD) or a white light charge complementary metal oxide semiconductor (CMOS) image sensor as those would be appropriate and common detectors configured to measure the interferometric signal.

Regarding Independent Claim 20, Claim 12 of ‘667 discloses a system for classifying spectrum signals, comprising:
an interferometer (line 3) comprising a light source and a detector (implicit in an interferometer), the interferometer configured to provide a plurality of interference 
at least one processor (line 7) configured to:
classify the spectrum signals into a plurality of categories using a model, wherein each of the categories corresponds to a region having a same material on the surface of the semiconductor chip (lines 11-13).
The claims of ‘691are silent regarding wherein a spectrum of the light source is greater than a spectrum of white light and the least one processor being configured to transform the plurality of interference signals into a plurality of spectrum signals each corresponding to the respective one of the positions on the surface of the semiconductor chip.
De Groot discloses a system for classifying interference signals (Figs 1, 3, 4), comprising:an interferometer ([0181]) comprising a light source (providing illumination light 102 in Fig. 3, [0186], or a source module 205, FIG. 4, [0194) and a detector (120, Fig. 3, or 240, Fig. 4), the interferometer configured to provide a plurality of interference signals each corresponding to a respective one of a plurality of positions on a surface of a semiconductor chip ([0167], Fig. 1, Under measure), wherein a spectrum of the light source is greater than a spectrum of white light (broadband illumination, [0012], [0021], [0181], the term "light" is intended to include electromagnetic radiation in any of ultraviolet, visible, near-infrared, and infrared spectral regions, [0128]; light source in the interferometer may be any of: an incandescent source, such as a halogen bulb or metal halide lamp, with or without spectral bandpass filters; a broadband laser diode; a light-emitting diode; a combination of several light sources of the same or different types; an 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the spectrum of the light source be greater than a spectrum of white light for the purpose of enhanced lateral resolution and Fourier transforming the plurality of interference signals into a plurality of spectrum signals each corresponding to the respective one of the positions on the surface of the semiconductor chip in order to generate a frequency domain spectrum of the signal.

Claims 1 and 20 of copending Application No. 16/910,667 are directed to a method of using the device of Claim 12 and a computer-readable storage device that performs the method and include all the limitations of Claim 11 of copending Application No. 16/910,667. Consequently, they apply as Claim 11 above.

Claims 1-7, 13, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 20 of copending Application No. 16/910,650 in view of De Groot (US 2007/0046953 A1). 



Regarding Independent Claim 1, Claim 11 of ‘650 discloses a system for classifying interference signals, comprising:
an interferometer (line 2) comprising a light source and a detector (implicit in an interferometer), the interferometer configured to provide a plurality of interference signals each corresponding to a respective one of a plurality of positions on a surface of a semiconductor chip (lines 2-4); and
at least one processor (line 7) configured to classify the interference signals into a plurality of categories using a model, wherein each of the categories corresponds to a region having a same material on the surface of the semiconductor chip (lines 8-10).
The claims of ‘650 are silent regarding wherein a spectrum of the light source is greater than a spectrum of white light.
De Groot discloses a system for classifying interference signals (Figs 1, 3, 4), comprising: an interferometer ([0181]) comprising a light source (providing illumination light 102 in Fig. 3, [0186], or a source module 205, FIG. 4, [0194) and a detector (120, Fig. 3, or 240, Fig. 4), the interferometer configured to provide a plurality of interference signals each corresponding to a respective one of a plurality of positions on a surface of a semiconductor chip ([0167], Fig. 1, Under measure), wherein each of the interference signals comprises an interference fringe having a width not greater than about 2 μm (see Figs 8-13, fringe envelope has a width not greater than about 2 μm; note that the illumination band is implicitly related to the fringe width and interferometer resolution; the interferometer uses broadband illumination for enhanced lateral resolution [0318]; 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the spectrum of the light source be greater than a spectrum of white light for the purpose of enhanced lateral resolution.
Regarding Claim 2, the combination of Claim 11 of ‘650 and De Groot discloses the system of claim 1, wherein the spectrum of the light source comprises at least one of ultraviolet (UV) light or infrared (IR) light (as applied to Claim 1, De Groot, light source in the interferometer may be any of: an incandescent source, such as a halogen bulb or metal halide lamp, with or without spectral bandpass filters; a broadband laser diode; a light-emitting diode; a combination of several light sources of the same or different types; an arc lamp; any source in the visible spectral region; any source in the IR spectral region, particularly for viewing rough surfaces & applying phase profiling; and any source in the UV spectral region, particularly for enhanced lateral resolution, [0318]).
Claim 3, the combination of Claim 11 of ‘650 and De Groot discloses the system of claim 1, wherein a range of wavelengths of the spectrum of the light source is greater than a range between about 400 nm and about 900 nm (as applied to Claim 1, De Groot, light source in the interferometer may be any of: an incandescent source, such as a halogen bulb or metal halide lamp, with or without spectral bandpass filters; a broadband laser diode; a light-emitting diode; a combination of several light sources of the same or different types; an arc lamp; any source in the visible spectral region; any source in the IR spectral region, particularly for viewing rough surfaces & applying phase profiling; and any source in the UV spectral region, particularly for enhanced lateral resolution, [0318]).
Regarding Claim 4, the combination of Claim 11 of ‘650 and De Groot discloses the system of claim 3, wherein the range of wavelengths of the spectrum of the light source is between about 190 nm and about 1,100 nm (as applied to Claim 1, De Groot, light source in the interferometer may be any of: an incandescent source, such as a halogen bulb or metal halide lamp, with or without spectral bandpass filters; a broadband laser diode; a light-emitting diode; a combination of several light sources of the same or different types; an arc lamp; any source in the visible spectral region; any source in the IR spectral region, particularly for viewing rough surfaces & applying phase profiling; and any source in the UV spectral region, particularly for enhanced lateral resolution, [0318]).
Regarding Claim 5, the combination of Claim 11 of ‘650 and De Groot discloses the system of claim 1, wherein the light source comprises a Xenon (Xe) lamp (as applied to Claim 1, De Groot, light source in the interferometer may be any of: an 
Regarding Claim 6, the combination of Claim 11 of ‘650 and De Groot discloses the system of claim 5; however, it is silent regarding, wherein the detector comprises a white light charge coupled device (CCD) or a white light charge complementary metal oxide semiconductor (CMOS) image sensor.
De Groot specifies that the detector can be any type of detector for measuring an optical interference pattern with spatial resolution, such as a multi-element CCD or CMOS detector ([0320]).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the detector comprise a white light charge coupled device (CCD) or a white light charge complementary metal oxide semiconductor (CMOS) image sensor as those would be appropriate and common detectors configured to measure the interferometric signal.
Regarding Claim 7, the combination of Claim 11 of ‘650 and De Groot discloses the system of claim 1; however, it is silent regarding, wherein each of the interference signals comprises an interference fringe having a width not greater than about 2 μm.

Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have each of the interference signals comprises an interference fringe having a width not greater than about 2 μm for the purpose of enhanced lateral resolution.

Regarding Independent Claim 13, Claim 11 of ‘650 discloses a system for classifying interference signals, comprising:
an interferometer (line 2) comprising a light source and a detector (implicit in an interferometer), the interferometer configured to provide a plurality of interference 
at least one processor (line 7) configured to classify the interference signals into a plurality of categories using a model, wherein each of the categories corresponds to a region having a same material on the surface of the semiconductor chip (lines 8-10).
The claims of ‘650 are silent regarding wherein each of the interference signals comprises an interference fringe having a width not greater than about 2 μm.
De Groot discloses a system for classifying interference signals (Figs 1, 3, 4), comprising:an interferometer ([0181]) comprising a light source (providing illumination light 102 in Fig. 3, [0186], or a source module 205, FIG. 4, [0194) and a detector (120, Fig. 3, or 240, Fig. 4), the interferometer configured to provide a plurality of interference signals each corresponding to a respective one of a plurality of positions on a surface of a semiconductor chip ([0167], Fig. 1, Under measure), wherein each of the interference signals comprises an interference fringe having a width not greater than about 2 μm (see Figs 8-13, fringe envelope has a width not greater than about 2 μm; note that the illumination band is implicitly related to the fringe width and interferometer resolution; the interferometer uses broadband illumination for enhanced lateral resolution [0318]; broadband illumination, [0012], [0021], [0181], the term "light" is intended to include electromagnetic radiation in any of ultraviolet, visible, near-infrared, and infrared spectral regions, [0128]; light source in the interferometer may be any of: an incandescent source, such as a halogen bulb or metal halide lamp, with or without spectral bandpass filters; a broadband laser diode; a light-emitting diode; a combination of several light sources of the same or different types; an arc lamp; any source in the 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have each of the interference signals comprises an interference fringe having a width not greater than about 2 μm for the purpose of enhanced lateral resolution.
Regarding Claim 15, the combination of Claim 11 of ‘650 and De Groot discloses the system of claim 13, wherein a spectrum of the light source is greater than a spectrum of white light (as applied to Claim 13, De Groot, light source in the interferometer may be any of: an incandescent source, such as a halogen bulb or metal halide lamp, with or without spectral bandpass filters; a broadband laser diode; a light-emitting diode; a combination of several light sources of the same or different types; an arc lamp; any source in the visible spectral region; any source in the IR spectral region, particularly for viewing rough surfaces & applying phase profiling; and any source in the UV spectral region, particularly for enhanced lateral resolution, [0318]).
Regarding Claim 16, the combination of Claim 11 of ‘650 and De Groot discloses the system of claim 13, wherein the spectrum of the light source comprises at least one of ultraviolet (UV) light or infrared (IR) light (as applied to Claim 13, De Groot, light source in the interferometer may be any of: an incandescent source, such as a halogen bulb or metal halide lamp, with or without spectral bandpass filters; a broadband laser diode; a light-emitting diode; a combination of several light sources of the same or different types; an arc lamp; any source in the visible spectral region; any source in the 
Regarding Claim 17, the combination of Claim 11 of ‘650 and De Groot discloses the system of claim 15, wherein a range of wavelengths of the spectrum of the light source is greater than a range between about 400 nm and about 900 nm (as applied to Claim 13, De Groot, light source in the interferometer may be any of: an incandescent source, such as a halogen bulb or metal halide lamp, with or without spectral bandpass filters; a broadband laser diode; a light-emitting diode; a combination of several light sources of the same or different types; an arc lamp; any source in the visible spectral region; any source in the IR spectral region, particularly for viewing rough surfaces & applying phase profiling; and any source in the UV spectral region, particularly for enhanced lateral resolution, [0318]).
Regarding Claim 18, the combination of Claim 11 of ‘650and De Groot discloses the system of claim 13, wherein the light source comprises a Xenon (Xe) lamp (as applied to Claim 13, De Groot, light source in the interferometer may be any of: an incandescent source, such as a halogen bulb or metal halide lamp, with or without spectral bandpass filters; a broadband laser diode; a light-emitting diode; a combination of several light sources of the same or different types; an arc lamp; any source in the visible spectral region; any source in the IR spectral region, particularly for viewing rough surfaces & applying phase profiling; and any source in the UV spectral region, particularly for enhanced lateral resolution, [0318], note that a Xe lamp in one of the 
Regarding Claim 19, the combination of Claim 11 of ‘650 and De Groot discloses the system of claim 18; however, it is silent regarding, wherein the detector comprises a white light charge coupled device (CCD) or a white light charge complementary metal oxide semiconductor (CMOS) image sensor.
De Groot specifies that the detector can be any type of detector for measuring an optical interference pattern with spatial resolution, such as a multi-element CCD or CMOS detector ([0320]).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the detector comprise a white light charge coupled device (CCD) or a white light charge complementary metal oxide semiconductor (CMOS) image sensor as those would be appropriate and common detectors configured to measure the interferometric signal.

Regarding Independent Claim 20, Claim 12 of ‘650 discloses a system for classifying spectrum signals, comprising:
an interferometer (line 3) comprising a light source and a detector (implicit in an interferometer), the interferometer configured to provide a plurality of interference signals each corresponding to a respective one of a plurality of positions on a surface of a semiconductor chip (lines 3-4); and
at least one processor (line 7) configured to:

The claims of ‘691are silent regarding wherein a spectrum of the light source is greater than a spectrum of white light and the least one processor being configured to transform the plurality of interference signals into a plurality of spectrum signals each corresponding to the respective one of the positions on the surface of the semiconductor chip.
De Groot discloses a system for classifying interference signals (Figs 1, 3, 4), comprising:an interferometer ([0181]) comprising a light source (providing illumination light 102 in Fig. 3, [0186], or a source module 205, FIG. 4, [0194) and a detector (120, Fig. 3, or 240, Fig. 4), the interferometer configured to provide a plurality of interference signals each corresponding to a respective one of a plurality of positions on a surface of a semiconductor chip ([0167], Fig. 1, Under measure), wherein a spectrum of the light source is greater than a spectrum of white light (broadband illumination, [0012], [0021], [0181], the term "light" is intended to include electromagnetic radiation in any of ultraviolet, visible, near-infrared, and infrared spectral regions, [0128]; light source in the interferometer may be any of: an incandescent source, such as a halogen bulb or metal halide lamp, with or without spectral bandpass filters; a broadband laser diode; a light-emitting diode; a combination of several light sources of the same or different types; an arc lamp; any source in the visible spectral region; any source in the IR spectral region, particularly for viewing rough surfaces & applying phase profiling; and any source in the UV spectral region, particularly for enhanced lateral resolution, [0318]). De Groot further 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the spectrum of the light source be greater than a spectrum of white light for the purpose of enhanced lateral resolution and Fourier transforming the plurality of interference signals into a plurality of spectrum signals each corresponding to the respective one of the positions on the surface of the semiconductor chip in order to generate a frequency domain spectrum of the signal.

Claims 1 and 20 of copending Application No. 16/910,650 are directed to a method of using the device of Claim 12 and a computer-readable storage device that performs the method and include all the limitations of Claim 11 of copending Application No. 16/910,650. Consequently, they apply as Claim 11 above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2005/0078319 A1, US 2005/0078318 A1, US 2006/0262321 A1, US 2009/0096980 A1, US 2010/0060898 A1, and US 2019/0265023 A1 specify and explain 
US 2010/0094135 A1 discloses that the depth sensitivity of an interferometer measurement is limited by the coherence length of the light source used and ultra-broadband sources have resolved feature of size on the order of 1 micron.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877